 Case 2:20-cv-02699-MSN-cgc Document 1 Filed 09/17/20 Page 1 of 6                         PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE


Sheniqua Carr,                                         )
                                                       )
                Plaintiff,                             )
                                                       )    Civil Action, Case No.: ____________
v.                                                     )
                                                       )    JURY DEMANDED
Electrolux Home Products, Inc.,                         )
                                                       )
                Defendant.                             )


                       VERIFIED COMPLAINT FOR VIOLATION OF
                          THE FAIR LABOR STANDARDS ACT


        COMES NOW Plaintiff Sheniqua Carr (hereinafter referred to as “Ms. Carr” or

“Plaintiff”), by and through counsel, and for her Complaint against Defendant Electrolux Home

Products, Inc. (hereinafter “Electrolux” or “Defendant”), states and alleges as follows:

                                     NATURE OF THE CASE

     1. Ms. Carr brings this action under federal law, specifically the Family Medical Leave Act

        (FMLA), 29 U.S.C. §§ 2601, et seq.

     2. The practices of Electrolux were and are in direct violation of the FMLA.

     3. For said violations, Ms. Carr seeks declaratory relief, back pay, front pay, liquidated and/or

        other damages permitted by applicable law, as well as attorney’s fees, costs and expenses

        incurred in this action.

                                             PARTIES

     4. Ms. Carr is a resident of Memphis, Shelby County, Tennessee.

     5. Upon information and belief, Defendant is a North Carolina-based corporation licensed to

        conduct business in Memphis, Tennessee, and may be reached for service through its




                                                                 Doc ID: 3d76a813208861ebd11bcff261e9173d9d4123d9
Case 2:20-cv-02699-MSN-cgc Document 1 Filed 09/17/20 Page 2 of 6                      PageID 2




     Registered Agent: CT Corporation System, 300 Montvue Road, Knoxville, TN 37919-

     5546.

                              JURISDICTION AND VENUE
 6. This Court has original federal question jurisdiction pursuant to 28 U.S.C. § 1311

     because this case is brought under the Family Medical Leave Act, 29 U.S.C. §§ 2601, et

     seq.

 7. This Court has specific personal jurisdiction over Defendant because Defendant conducts

     business in Memphis, Tennessee, in this Judicial District.

 8. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial part

     of the events giving rise to Ms. Carr’s claims occurred in this District.

 9. At all relevant times complained of herein, Defendant was an employer as contemplated

     under the FMLA, 29 C.F.R 825.104(a).

                              FACTUAL BACKGROUND

 10. Ms. Carr began working for Electrolux on December 9, 2013 as a Fork-lift Operator.

 11. In March of 2020, Ms. Carr was furloughed by Electrolux as part of a plant wide shut

     down.

 12. On or around June 15, 2020, Ms. Carr visited her doctor due to feeling ill and her doctor

     advised her not to return to work until July 6, 2020. Ms. Carr was still on furlough at this

     time.

 13. Ms. Carr received a letter on or about June 20, 2020 from Electrolux, dated June 16,

     2020, informing her that she should report for work on June 22, 2020 or she would be

     terminated.




                                                             Doc ID: 3d76a813208861ebd11bcff261e9173d9d4123d9
Case 2:20-cv-02699-MSN-cgc Document 1 Filed 09/17/20 Page 3 of 6                      PageID 3




 14. Ms. Carr contacted her HR Director, Diana Jarret, to inform her that she would need

     additional time off at her doctor’s direction due to her medical condition.

 15. Ms. Carr was informed by Ms. Jarret that she would need to contact the company’s

     FMLA administrator.

 16. Ms. Carr was given no contact information for the FMLA administrator.

 17. Ms. Carr spoke with a Payroll Specialist, Vivian Richmond, later that week who

     informed Ms. Carr that she had been terminated due to COVID-19 and that she would

     receive a letter explaining her termination.

 18. On or around June 27, 2020, Ms. Carr received a letter stating that she had voluntarily

     resigned without notice.

 19. Ms. Carr had been terminated in 2015 by Electrolux under similar circumstances of the

     company mishandling her FMLA claim. Ms. Carr was ultimately reinstated by Electrolux

     who declared it a misunderstanding.

                                COUNT 1
              VIOLATION OF THE FAMILY MEDICAL LEAVE ACT

 20. Ms. Carr realleges and incorporates all allegations above as if actually set forth herein.

 21. Ms. Carr was an employee who was eligible for FMLA leave.

 22. Ms. Carr notified her employer that she was requesting medical leave.

 23. Ms. Carr’s employer was aware of her medical leave.

 24. Electrolux violated the Family Medical Leave Act, 29 U.S.C. § 2615(a)(1), by

     wrongfully interfering with Ms. Carr’s right to return to work, and owes Ms. Carr just

     compensation.

 25. Electrolux further violated the FMLA by retaliating against Ms. Carr for exercising her

     FMLA rights by terminating her employment, and owes Ms. Carr just compensation.




                                                             Doc ID: 3d76a813208861ebd11bcff261e9173d9d4123d9
 Case 2:20-cv-02699-MSN-cgc Document 1 Filed 09/17/20 Page 4 of 6                       PageID 4




                                       PRAYER OF RELIEF

WHEREFORE, Ms. Carr prayd for relief as follows:

        1. A declaratory judgment that the practices complained of herein are unlawful under the

            FMLA;

        2. Pre-judgment interest, as provided by law;

        3. An award of money damages for unpaid wages, including back pay, front pay,

            liquidated and/or other damages permitted by applicable law, in an amount to be

            determined at trial;

        4. Attorney’s fees, costs and expenses incurred in this action.

        5. Any and all such other and further legal and equitable relief as this Court deems

            necessary, just, and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which she has a right to jury trial.

                                                   Respectfully submitted,

                                                   s/Phillip E. Oliphant
                                                   Phillip E. Oliphant, TN Bar No. 025990
                                                   Alan G. Crone, TN Bar No. 014285
                                                   THE CRONE LAW FIRM, PLC
                                                   88 Union Avenue, 14th Floor
                                                   Memphis, TN 38103
                                                   901.737.7740 (voice)
                                                   901.474.7926 (fax)
                                                   poliphant@cronelawfirmplc.com
                                                   acrone@cronelawfirmplc.com
                                                   Attorneys for Plaintiff




                                                               Doc ID: 3d76a813208861ebd11bcff261e9173d9d4123d9
 Case 2:20-cv-02699-MSN-cgc Document 1 Filed 09/17/20 Page 5 of 6                    PageID 5




                          DECLARATION AND VERIFICATION

        I, Sheniqua Carr, verify and declare that the facts stated in the foregoing Verified
Complaint to the best of my knowledge and belief are true, and that the Complaint is not made
out of levity or by collusion with the Defendant, but in sincerity and truth for the causes
mentioned in the Complaint.




                                            ___________________________________
                                            Sheniqua Carr

                                                   09 / 16 / 2020
                                            Date: ______________________________




                                                             Doc ID: 3d76a813208861ebd11bcff261e9173d9d4123d9
         Case 2:20-cv-02699-MSN-cgc Document 1 Filed 09/17/20 Page 6 of 6             PageID 6

                                                                                      Audit Trail

Title
                               Carr - Complaint to review/verify
File Name
                           Complaint Final.pdf
Document ID
                         3d76a813208861ebd11bcff261e9173d9d4123d9
Audit Trail Date Format
             MM / DD / YYYY
Status                                 Completed




                  09 / 16 / 2020     Sent for signature to Sheniqua Carr (csheniqua@ymail.com)
                  17:42:11 UTC-6     from jlc@cronelawfirmplc.com
                                     IP: 73.177.108.241




                  09 / 16 / 2020     Viewed by Sheniqua Carr (csheniqua@ymail.com)
                  17:45:07 UTC-6     IP: 73.91.206.225




                  09 / 16 / 2020     Signed by Sheniqua Carr (csheniqua@ymail.com)
                  17:45:35 UTC-6     IP: 107.77.235.226




                  09 / 16 / 2020     The document has been completed.
                  17:45:35 UTC-6
